Citation Nr: 1442501	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-14 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Original jurisdiction over the claim now resides with the RO in Milwaukee, Wisconsin.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.


FINDING OF FACT

The Veteran began to experience urinary incontinence after giving birth while on active duty; symptoms of urinary incontinence have continued from that time to the present.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, urinary incontinence was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  )).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Entitlement to Service Connection

The Veteran contends that she has experienced urinary incontinence since the births of her two sons born in December 1997 and September 1999 while she was serving on active duty; both babies were vaginal births and were large in size.  She indicates that she has worn pads on a daily basis since that time and that she did not seek treatment prior to 2010 because she was trying to have another child and was told surgery could affect her chances of becoming pregnant.

The evidence does not reflect and the Veteran does not contend that she sought treatment for urinary incontinence during service.  However, in January 2001, less than a year after separation from service, the Veteran indicated that after the birth of her second child in September 1999 she began to experience leakage of urine caused by coughing, sneezing and moving.  Stress urinary incontinence was assessed.  It was indicated at that time, the Veteran was wearing 3 pads a day.  In addition, a statement received from Dr. A.M. who served with the Veteran at the Flight Medicine Clinic during service indicated the Veteran experienced urinary incontinence multiple times after returning to active duty work following maternity leave.  Another statement submitted by a Ms. D.B. indicated she was a close friend of the Veteran during service.  According to Ms. D.B., the Veteran asked her if she had trouble "losing urine" after the birth of her children.  Ms. D.B. indicated the Veteran complained of losing urine on several occasions including while exercising.  

Following the filing of a claim for service connection, the Veteran underwent a VA examination in August 2010.  The Veteran related experiencing urinary incontinence following the birth of her first child that occurred with sudden movements, coughing, sneezing or going from sitting to standing.  The Veteran stated she had dealt with the symptoms since that time and was currently using 8-10 pads per day.  The examiner diagnosed current urinary tract infection and stated the condition was "one explanation for producing incontinence acutely." The examiner opined that it was less likely as not that the current complaints of incontinence were related to military service because the record indicated subjective complaints only and chronicity had not been shown in service medical records.  The examiner concluded that there was an inadequate amount of objective evidence to support that the Veteran's urinary incontinence had been present during active duty.  No mention was made of the January 2001 VA treatment record indicating the Veteran had experienced urinary incontinence after the birth of her second child while still in the service

The RO sought an addendum opinion to consider the treatment record indicating an assessment of urinary incontinence shortly after service in 2001.  In June 2011, the VA examiner indicated it was at least as likely as not that the stress incontinence complaint in 2001 was a natural and expected side effect of pregnancy.  The examiner opined, however, that the current complaint of incontinence could not be related to the incontinence in 2001 as there was a lack of chronicity by objective evidence for many years between that visit in 2001 and subsequent visits in and around 2010.  The examiner concluded that the Veteran's urinary incontinence was less likely as not related to military service.

In October 2012, the Veteran testified at a hearing before the Board.  She indicated that she did not complain about incontinence during service.  She indicated she was more concerned about hemorrhoids at the time.  The Veteran explained that between 2001 and 2010 she was trying to have another baby and that she was wearing pads during that time buying them over the counter.  She indicated not wanting treatment for the incontinence because it might make it more difficult for her to have another child.

At the hearing, the Veteran submitted a statement from the physician who delivered her first child in 1997 while she was on active duty.  She waived RO consideration of the statement.  Dr. B. indicated that the Veteran's son had weighed 9 pounds 8.5 ounces at birth.  Such weight was considered fetal macrosomia making the Veteran's delivery difficult and causing a large vaginal and pelvic floor laceration.  Based on the Veteran's report that since the delivery she has had trouble with incontinence, Dr. B. indicated that it was his "opinion based on the evidence available to him that the Veteran's incontinence problems were related to her prior vaginal deliveries and not due to any other type of acute infection."  He indicated that it is well known that female incontinence is associated with vaginal delivery and particularly associated with delivery of macrosomic infants.  Notably, the record also reflects that her second child was also large, weighing over 9 pounds at birth.

The Board finds that overall the evidence supports the grant of service connection.    Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  See 38 C.F.R. § 3.159.  Here, the Veteran is competent to report that she experienced leakage of urine and that she had to wear pads everyday beginning after the birth of her children while on active duty.  The Board has no reason to question the credibility of that testimony, especially in light of her reasoning for not seeking treatment prior to 2010.  Dr. B's etiology opinion provides competent medical evidence that it is at least as likely as not, given the Veteran's delivery of macrosomic infants, that her urinary incontinence had its onset in service.  Although the VA examiner in August 2010 indicated the Veteran's incontinence could be due to an acute urinary tract infection, the Board does not find this conclusion persuasive in light of the Veteran's competent and credible testimony and Dr. B.'s competent medical opinion.

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for urinary incontinence is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for urinary incontinence is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


